 

 

 

 

 

 

 

 

 

 

USDC SENY
DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
Xx DATE FILED: /2 /22 9
ADAN PAULINO FLORES, ET AL., ; = ————
Plaintiffs,
-against- ORDER

18 - CV - 0082 (KNF)
338 8™ AVENUE CORP.,

Defendant.

 

KEVIN NATHANIEL FOX
ONITED STATES MAGISTRATE JUDGE

The parties are directed to file their fully executed revised settlement agreement, see Docket
Entry No. 54-1, expeditiously to facilitate the settlement agreement approval process.

Dated:New York, New York SO ORDERED:

December 30, 2019
Lew Aettanick Prt

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 
